Citation Nr: 9918583	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for residuals of 
lumbosacral disc herniation.

4.  Entitlement to service connection for residuals of a 
right foot injury.

5.  Entitlement to a permanent and total disability rating 
for nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1971; his DD 214 shows approximately 8 months of "other" 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1992 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO) which denied service 
connection for a psychiatric disability, arthritis of the 
cervical spine and a permanent and total rating for pension 
benefits.  This case was previously before the Board in 
December 1996 and remanded for additional development and 
adjudication.  In November 1997, service connection was 
denied for lumbosacral disc herniation and residuals of a 
foot injury.  The veteran perfected an appeal as to these two 
issues. 

The Board again reviewed the case in September 1998 and 
determined that it was necessary to obtain an opinion from a 
medical expert within the Veterans Health Administration 
(VHA).  The requested opinion has been rendered and the 
veteran's representative has been provided with a copy of 
that opinion and the chance to respond.


FINDING OF FACT

The veteran has not presented credible evidence to show that 
a cervical spine disorder, claimed as arthritis, and/or 
lumbosacral disc herniation began in military service or are 
otherwise related thereto.


CONCLUSION OF LAW

The claims for service connection for a cervical spine 
disorder, claimed as arthritis, and lumbosacral disc 
herniation are not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records are negative for 
complaints, findings or treatment associated with a cervical 
spine or lumbar spine disabilities.  At separation in October 
1971 the veteran specifically denied recurrent back pain.  

Evidence in support of the veteran's claim includes records 
of private treatment dated from April 1967 to November 1989.  
These records show that in November 1973 the veteran 
complained of a "pricking" sensation in his back when 
bending over.  Examination of the head and neck was negative 
and it was noted that the veteran had a history of head 
injury six years prior.  In early August 1974 the veteran was 
treated for a low back sprain.  Later that month he was found 
to be disabled indefinitely due to low back sprain and 
subsequently referred to a specialist.  In September 1974 the 
veteran was evaluated for low back pain by G.D. Hisrich, M.D.  
He had a slight list to the right, suggestive of a strain but 
a specific diagnosis of the veteran's low back area could not 
be made.  The veteran indicated to the examiner that he would 
not be returning to his job which required heavy lifting.  An 
entry dated in October 1974 noted the veteran's back had not 
improved and the examiner recommended that he stop working at 
lifting heavy objects.  

A statement from S.M. Leibensperger, M.D. dated in July 1991 
indicates the veteran had been under his care since mid-July 
for arthritis of the cervical spine.  He was later referred 
to J.D. Bender, D.O. for electrodiagnostic evaluation in 
August 1991.  A report from Dr. Bender shows the veteran 
complained of severe, unrelenting neck and shoulder pain.  He 
denied truly radicular symptoms and had no focal weakness or 
sensory loss.  He also denied any neurologically significant 
bowel or bladder symptoms and had no gait dysfunction.  
Physical examination revealed obvious distress of neck pain.  
The veteran exhibited antalgic posturing and guarding for 
cervical range of motion and appeared generally uncomfortable 
at all times during the examination.  Neurologic assessment 
revealed symmetrically active muscle stretch reflexes at all 
levels in both upper extremities.  Manual muscle testing 
revealed no distinct weakness although the veteran was unable 
to provide maximal effort because of pain.  Sensory testing 
was normal and nerve conduction velocity studies revealed 
entirely normal distal latencies, evoked amplitudes and 
conduction velocities for all nerves studied.  The ulnar 
"F" wave latency was obtained, bilaterally with multiple 
stimulation and there was no side to side difference.  The 
minimum onset latency was well within normal limits and 
needle electromyography revealed no electrical abnormalities 
in any muscle sampled.  Dr. Bender concluded the study was 
normal and that there was no definite evidence of a cervical 
radiculopathy or peripheral neuropathy and no evidence of 
entrapment syndrome of the median or ulnar nerves.  

Additional records of private treatment from July 1991 to 
March 1992 show continued treatment of the veteran for neck 
and shoulder pain including reports of physical therapy.  

The veteran presented testimony at a RO hearing in August 
1992 about the onset and severity of his back disabilities.  
He testified that he injured his back and neck in service 
playing football and was on bedrest for three weeks.  He 
testified that he injured his back and neck on another 
occasion and continued to have trouble after service.  The 
veteran was employed in 1985 and quit that job in part 
because of neck and back injuries.  He testified that he last 
worked in July 1991 in a warehouse filling orders and loading 
trucks and that since service has had about 25 different 
jobs.

Also of record is a July 1991 X-ray report of the cervical 
spine, received by the RO in August 1992 which revealed what 
appeared to be a slight left convex curve but was otherwise 
negative for evidence of fractures, malalignment and 
intervertebral space narrowing.  

A statement from Dr. Roberts dated in September 1992 shows 
the veteran was treated between October 1991 and May 1992 for 
several disorders including severe back pain.  He was unable 
to do any lifting, reaching, climbing, sitting or standing 
for any length of time due to severe pain.  He had muscle 
spasms in the back and limited range of motion.  There was 
hypersensitivity on palpation of the affected regions and 
straight leg lift testing was positive.  

A March 1996 MRI of the cervical spine revealed no evidence 
of disc herniation, spinal stenosis or other significant 
pathology noted involving the cervical spine.  The lumbar 
spine showed central herniation at the L5-S1 level and 
decreased signal intensity was noted at the L5-S1 level 
consistent with disc degeneration or dehydration.  There was 
no evidence of spinal stenosis or other abnormality and no 
enhancing masses were seen.  

A February 1997 report from S. Asthana, M.D. shows the 
veteran was initially referred in March 1996 for evaluation 
of complaints of neck and upper back pain since 1989.  The 
veteran reported that he had strained his neck and back at 
different jobs he had held in the past, involving heavy 
lifting.  Examination revealed a small fluxulant cyst noted 
at the T12-L1 level.  The veteran complained of tenderness in 
the paraspinal and trapezius muscles.  The cervical spine 
showed limitation of movement in extension and flexion.  The 
neurological examination was unremarkable without any 
abnormalities and well preserved and intact reflexes.  The 
initial clinical impression was chronic cervical and lumbar 
strain with a history of diffuse myalgia and diagnosis of 
fibromyalgia and depression in the past.  The veteran was 
seen in follow-up in April 1996 and advised to obtain a 
lumbar brace for his chronic low back pain and in July 1996 
he was again seen for continued complaints of low back and 
shoulder pain.  Neurologic examination was normal and the 
veteran was prescribed medication and advised to apply local 
heat to his low back.  Subsequently the veteran was seen in 
January 1997 with recurrent complaints of myalgia and 
arthralgia.  Dr. Asthana concluded that although the veteran 
was seen initially for complaints of neck and upper back 
pain, subsequent evaluations revealed no abnormalities of the 
cervical spine and only a small herniated disc noted in the 
lumbar spine.  The veteran carried diagnoses of fibromyalgia 
and depression and remained refractory to most pain 
medications that were prescribed.  The examiner referred to a 
previous cervical spine X-ray report from 1991 which was 
normal with the exception of a slight left convex curve.  The 
clinical impression was chronic history of non-specific 
myalgia and arthralgia with documented small herniated disc 
at L5-S1 level on his recent evaluation.  It was noted that 
the veteran had not obtained any relief with most medication 
tried.  

At a VA general medical examination in July 1997 the veteran 
reported a back injury in 1971 while playing football.  He 
claimed that he re-injured his back in Korea and currently 
had a herniated disc at L5-S1.  An MRI revealed a herniated 
disc at L5-S1 and X-rays of the lumbosacral spine showed very 
minimal degenerative changes with no evidence of fracture, 
subluxation or dislocation.  Neurological examination 
revealed no neurological deficit. 

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submits a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain disabilities manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995). 

Under pertinent law and regulations, service connection may 
be granted for disability which is shown to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Additionally, the 
veteran can be granted service connection for certain 
disabilities, if manifested to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the veteran's case, service medical records are entirely 
negative for any complaints, findings or treatment of 
cervical spine or lumbar spine disabilities.  

The Board notes that from 1971 to 1991, there are no clinical 
findings of or complaints of symptomatology associated with a 
cervical spine disorder.  Post-service medical records show 
that the earliest clinical reference to a cervical spine 
disability is in a private treatment report dated 1991.  To 
be well grounded, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  There is no indication that any cervical spine 
disability now present had its origins during service.  
Therefore, the second prong of Caluza is not satisfied as 
there is no evidence that the veteran incurred a cervical 
spine disability in service.  

While the evidence of record contains diagnostic impressions, 
sufficient to establish a current diagnosis of chronic 
cervical strain, the examining physician did not relate such 
disorder to military service or any incident therein.  
Although treatment for cervical spine arthritis was noted in 
1991, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed cervical spine arthritis to military service.  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between service and a cervical spine disability.  The Board 
notes that neither chronic cervical strain nor cervical 
arthritis has been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

With respect to the lumbar spine disability, the medical 
evidence of record confirms the presence of lumbar disc 
herniation; however it is not supported by a credible history 
regarding its onset.  There are no service medical records 
associated with the claims file which contain any evidence 
referable to a low back injury or the residuals thereof.  
Further, the post service medical evidence of record contains 
no clinical reference to low back symptoms before 1974, three 
years after service discharge.  Medical records reflect that 
the veteran linked the onset of post-service lifting.  There 
is no indication that any low back disability now present had 
its origins in service.  Thus, the second prong of Caluza is 
not satisfied as there is no evidence that the veteran 
incurred lumbosacral disc herniation in service

Although the evidence of record shows the veteran was 
diagnosed with lumbosacral disc herniation, no examiner had 
attributed this disorder to military service  Therefore, the 
third prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
lumbosacral disc herniation.

The Board finds that the veteran's claims for service 
connection for a cervical spine disorder, claimed as 
arthritis, and lumbar disc herniation are not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only other evidence that attempts to establish incurrence 
of the veteran's claimed disabilities consists of the 
veteran's testimony.  While the Board has no reason to doubt 
his credibility; the veteran is not competent to enter 
conclusions which require medical opinions as to causation 
or, as in this case, the onset of a disease.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).


ORDER

Entitlement to service connection for a cervical spine 
disorder, claimed as arthritis,  is denied on the basis that 
the claim is not well grounded.

Entitlement to service connection for residuals of 
lumbosacral disc herniation is denied on the basis that the 
claim is not well grounded.


REMAND

Pursuant to 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999) and 
as set forth in Veterans Health Administration (VHA) 
Directive 10-95-040, the Board referred this case to a VA 
medical center (VAMC) in September 1998 for a medical 
advisory opinion.  The requested opinion was received by the 
Board in November 1998, and a copy was provided to the 
veteran and his representative.  The parties were granted 
additional time to respond.

In February 1999, the Board received from the veteran 
additional evidence, which included an undated letter from a 
private physician; a medical treatment report dated in 
January 1999 from Cornerstone Care Community Medical and 
Dental Plaza; a hospital summary from Allegheny General 
Hospital dated in February 1996; a duplicate lay statement 
from G. Fields, dated in May 1992; a January 1999 statement 
from the veteran; and duplicates of service personnel 
records.  This evidence was accompanied by a waiver of RO 
review.

In his January 1999 statement the veteran expressed 
disagreement with the April 1997 VA psychiatric examination 
report and the subsequent November 1998 VHA opinion.  
Specifically he took issue with the VA examiners' 
characterization of his traumatic events in Korea as 
"fabricated" and "exaggerated."  The examiners clearly 
questioned whether the veteran would have had access to a 
fire control panel at a missile site as a SP/4.  The veteran 
stated that he tried, unsuccessfully, to show the examiners 
verification of his military occupational specialty as a fire 
panel operator as well as verification of the secret 
clearance he received before going to Korea.  He indicated 
that the examiners should have carefully reviewed this 
evidence including his 201 personnel file.  

A review of the claims folder shows the veteran was treated 
for symptoms associated with anxiety during his period of 
service but that a psychiatric diagnosis was not made.  
Specifically, in May 1971, several months prior to service 
discharge, the veteran had been prescribed Vistaril.  The 
first post-service clinical evidence of psychiatric treatment 
is in 1974 when the veteran was examined for complaints of 
increased nervousness.  The clinical impression was anxiety 
neurosis and Mellaril was prescribed.  Subsequent medical 
evidence shows continued periodic treatment of the veteran 
for psychiatric symptomatology.  

Private treatment reports from M.P. Patel, M.D. dated from 
1992 to 1997 show ongoing psychiatric treatment of the 
veteran.  The most recent report dated in February 1997 shows 
diagnoses for post traumatic stress disorder (PTSD) and major 
depressive disorder with anxiety.  

In April 1997 the veteran was evaluated by a panel of two VA 
psychologists to determine the nature and extent of his 
psychiatric disabilities.  The diagnostic impression was 
substance abuse by history, malingering illness and 
histrionic personality disorder.  It was the opinion of the 
examiners that the veteran did not suffer from an anxiety 
disorder while inservice.  The examiners also found that the 
clinical findings did not support the diagnosis of PTSD, 
major depression or generalized anxiety disorder.  Further, 
the veteran's reports of anxiety during service were viewed 
as secondary to his chronic and severe pattern of substance 
abuse and dependence and his longstanding personality 
disorder.

At a VA general medical examination in July 1997 the examiner 
reported that the veteran's primary problems were severe 
anxiety reaction/panic disorder and panic attacks which 
started almost from the beginning of his military service.  
The diagnoses were severe anxiety reaction/panic attacks and 
panic disorder.

The conflict in VA medical opinions precipitated the Board's 
decision to obtain a VHA medical opinion from a VA 
specialist.  After discussing at length the medical evidence 
of record and the medical principles involved, the VA 
specialist concluded that there was no evidence that the 
veteran had an acquired psychiatric disorder during active 
service or the one-year subsequent thereto.  The VA 
specialist specifically stated that the available records do 
not describe, at any point, the presence of an anxiety 
disorder and are more consistent with a maladaptive 
personality style than a major mental illness.  The 
specialist concluded, the veteran demonstrated features of 
borderline and histrionic and personality disorders, 
justifying a diagnosis of personality disorder.

In response to the VHA opinion, there was submitted a 
statement from Cornerstone Care, which reflected that the 
veteran was under treatment with medication for anxiety and 
depression, and another, undated statement from Dr. Patel who 
reported again diagnoses of PTSD and major depression.  

Therefore in view of the veteran's contentions contained in 
his January 1999 statement and the conflicting VA and private 
diagnoses, additional review of the pertinent history is 
necessary prior to further appellate review.  Disputed 
matters include the question of whether the veteran currently 
suffers from an acquired psychiatric disorder, whether such 
is of service onset and the sufficiency of the evidence 
corroborating the occurrence of an adequate "stressor" as it 
relates to a diagnosis of PTSD.  The examiner should review 
the entire claims file, with special attention to the 
veteran's personnel folder, the April 1997 VA psychiatric 
report, the July 1997 VA general medical report, and the 
November 1998 VHA opinion, and assess as accurately as 
possible the correct diagnosis (es) in this case and 
ascertain the etiology and extent of any psychiatric 
disorder(s), which may be present.

Also, although a diagnosis of PTSD has been recorded, the 
record still contains inadequate information pertaining to 
the documentation of events constituting a stressor for PTSD.

In Cohen v. Brown, 10 Vet.App. 128 (1997), the United States 
Court of Appeals for Veterans Claims cited three elements 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the claimed symptomatology and the 
specific claimed inservice stressor.  Cohen at 138.  The 
Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stress and must be corroborated by "credible supporting 
evidence.  Id. at 142.  

One of the events cited by the veteran, during his August 
1992 testimony, as a PTSD stressor is alleged to have 
occurred in service in 1967 or 1968 after basic training when 
he was placed in the barracks with several soldiers who 
repeatedly beat him.  He testified that one in particular, F. 
E., threatened to kill him and that he eventually had to hide 
in order to be able to sleep.  The veteran testified that on 
another occasion in 1970 he was on guard duty at the main 
gate when he began hallucinating.  He was transported to the 
hospital and given Thorazine.  He also testified that he was 
later sent overseas and sought medical attention for nervous 
problems and given Valium and that while he was on leave he 
had a nervous episode and sought treatment from his family 
physician. 

A statement was submitted from fellow serviceman, G. Fields, 
who was on guard duty with the veteran in 1970.  He stated 
the veteran became ill while on guard duty and began having 
sharp arm pains, vomiting and hallucinations and was later 
taken to an aid station by ambulance.  The serviceman stated 
that he and the veteran came to the conclusion that someone 
placed a hallucinogenic in the veteran's drink or food.  The 
serviceman stated that he noticed a distinct change in the 
veteran's behavior thereafter.  

The RO has not made an attempt to verify the veteran's 
claimed stressors.  These events may be verifiable and 
therefore efforts to verify the veteran's claimed stressors 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) should be undertaken.

Thereafter, in approaching a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiners render a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

The Board also finds that consideration of the issue of 
entitlement to a permanent and total rating should be 
deferred pending the requested development noted above.  
Specifically, the general medical examiner in July 1997 
concluded the veteran was considered incapacitated with a 
permanent disability and was not able to be employed because 
of his mental disorder.  The examiner also concluded that it 
was probably a permanently incapacitating disability for the 
veteran and that he would not recover to the point where he 
would be able to be employed or able to respond to the social 
and occupation capacity again.  To that end, the veteran must 
be examined with definite diagnoses rendered and any mental 
disorder found should be included in determining the 
veteran's entitlement to a permanent and total disability 
evaluation for pension purposes.  An opinion as to whether 
any psychiatric disorder impairs his ability to perform 
substantially gainful employment should be included in the 
examination report.  The RO should take appropriate action to 
assign a percentage rating to any psychiatric disabilities 
found. 

With respect to the issue of service connection for a foot 
disorder, service medical records show that in July 1971, the 
veteran was evaluated for complaints of burning and numbness 
over the area of the small toe of the right foot.  It was 
noted that he had sustained a fracture three years prior.  
The clinical impression was cutaneous nerve pinch secondary 
to old fracture.  A July 1971 X-ray report of the right foot 
was negative for evidence of a fracture or osteomyelitis.  At 
separation, in October 1971 the veteran reported a medical 
history of broken bones, bone joint or other deformity, foot 
trouble and nervous trouble.  The examiner noted the 
veteran's history of fracture of three toes on the right 
foot.

On orthopedic examination in July 1997 the veteran's right 
foot looked normal in contour.  He was unable to rise on his 
toes on the right but could to rise on his heels.  The ankle 
had a normal contour and there was no evidence of swelling or 
tenderness.  Dorsiflexion was 10 degrees and plantar flexion 
was 30 degrees.  X-rays of the right foot showed minimal 
degenerative changes of the first metatarsophalangeal joint 
with no evidence of fracture or dislocation.  The diagnosis 
was residual effects from history of fracture of the second, 
third, fourth and fifth toes of the right foot involving the 
right ankle.  

The Board deems the VA examination is inadequate on the basis 
that the examiner only mentioned the affected toes in the 
history portion of the report and that the remainder of the 
report was silent for any other joint except the first 
metatarsophalangeal joint, which has no history of fracture.  
The Board concludes that additional examination of the 
veteran must be performed in order to clarify the 
inconsistencies in the most recent examination and to assess 
as accurately as possible the current disability attributable 
to any inservice fracture residuals involving the right foot.

In light of the foregoing and to ensure that VA has met its 
duty to assist the appellant in developing facts pertinent to 
his claims, the case is REMANDED to the RO for the following 
development:

1.  The RO should request a complete copy 
of the veteran's military personnel file 
(201 file) and associate it with the 
claims folder.

2.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
psychiatric treatment of the veteran, 
dated from October 1996 to the present 
that are not already of record.  The RO 
should also appropriately contact the 
veteran and request that he provide the 
names and addresses of all medical care 
providers who have provided him any 
relevant treatment for right foot 
symptomatology, since service discharge.

3.  Following receipt of proper 
authorization from the veteran, the RO 
should contact M.P. Patel, M.D., and 
request copies of all medical records 
concerning psychiatric treatment of the 
veteran, including all office treatment 
records.  Dr. Patel should be asked to 
submit a statement detailing the basis 
for the conclusions in his previous 
statements that the veteran suffers from 
major depressive disorder with anxiety 
and PTSD.  He should be given an 
opportunity to supplement his prior 
statements with medical evidence and/or 
provide appropriate references to medical 
literature to support his opinion.  The 
veteran should also be provided an 
opportunity to submit any additional 
evidence or information that he believes 
might have a bearing on his claim.  
Copies of complete clinical records 
should be associated with the claims 
folder.

4.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

5.  Regardless of the veteran's response, 
the RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the statement 
of the veteran.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran.  When this 
information has been obtained, it, 
together with the stressor information 
that has been provided/obtained from the 
veteran, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records, (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the incident or incidents 
which the veteran reports as stressors.  
Any information obtained is to be 
associated with the claims folder.

6.  If the RO determines that there is 
credible supporting evidence that the 
claimed inservice stressor(s) actually 
occurred, the veteran should be referred 
for a VA psychiatric examination (if 
possible by a panel of psychiatrists, not 
psychologists) to ascertain the nature, 
extent and etiology of all current 
psychiatric pathology.  All necessary 
psychological testing and evaluation 
should be accomplished.  On the basis of 
the current examination findings and 
information in the claims file, the 
examiner(s) should render an opinion as 
to the medical probability that any 
current psychiatric disorder is causally 
related to military service and 
specifically comment on the significance, 
if any, of service medical records dated 
in May 1971.  

With respect to PTSD, the RO must specify 
for the examiner(s) the stressor or 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (1997).  
The claims folder must be provided to and 
reviewed by the examiners as part of the 
examination.  The examination report 
should reflect review of pertinent 
material in the claims folder including 
both 1997 VA examination reports and the 
November 1998 VHA opinion of record.

7.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature and extent of his right foot 
fracture residuals.  All indicated tests 
and studies, to include X-rays, should be 
completed and all findings reported in 
detail.  The examiner should be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  The 
examiner must provide a specific opinion 
as to whether the veteran currently has a 
right foot disability affecting the 
second, third, fourth or fifth toes and 
state an opinion, based upon a review of 
the current clinical findings and the 
material in the claims file, as to the 
etiology of the disease process in each 
such affected joint.  If the disability 
is considered traumatic in origin, the 
nature of the trauma and the source of 
the information relied upon should be 
indicated.  The examiner should express 
an opinion as to the medical probability 
of a relationship between current 
findings and the veteran's service (see 
service medical records dated in July 
1971 and October 1971).  The claims 
folder must be provided to and reviewed 
by the examiner as part of the 
examination.

8.  Thereafter, the RO should reconsider 
the veteran's claims.  The RO should also 
give consideration to recent amendments 
to 38 C.F.R. § 3.304(f), pertaining to 
service connection for PTSD.  See Direct 
Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32807 (1999) (to 
be codified at 38 C.F.R. § 3.304(f)).  
With respect to the nonservice-connected 
pension claim, each of the veteran's 
disabilities should be evaluated in 
accordance with the criteria set forth in 
38 C.F.R. Part 4 (1998).  The RO should 
insure that the medical findings are 
sufficiently complete to evaluate each of 
the veteran's disabilities under the 
pertinent rating criteria.  Consideration 
should be given to whether the veteran 
meets the objective criteria for the 
assignment of a permanent and total 
rating for pension purposes as set forth 
in 38 U.S.C.A. §§ 1502(a)(1), 1521 (West 
1991) and 38 C.F.R. § 4.15 (1998).  If 
the veteran does not meet this standard 
of pension eligibility, consideration 
should then be given to the question of 
whether the veteran specifically is 
unemployable as a result of lifetime 
disability.  Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  This requires 
application of 38 C.F.R. § 3.321(b)(2) 
(1998)

9.  If any of the determinations remains 
adverse to the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  If the 
veteran does not appear for the 
examinations requested, the SSOC should 
contain the provisions of 38 C.F.R. 
§ 3.655 and a discussion of the 
applicability of this regulation in his 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals
	


 

